   8:20-cr-00291-BCB-MDN Doc # 27 Filed: 04/27/21 Page 1 of 1 - Page ID # 45




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR291
                                            )
      vs.                                   )
                                            )
TAMESHA PARKER,                             )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on defendant’s Unopposed Motion to Continue
Trial [26]. Counsel has been in the process of attempting to resolve this matter and
needs additional time to accomplish a resolution to resolve the matter short of trial. For
good cause shown,

      IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [26] is
granted, as follows:

      1. The jury trial, now set for May 4, 2021, is continued to July 27, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and July 27, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: April 27, 2021.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
